Notice of Allowability
This office communication is in response to a response filed on 12/01/2020. Claims 1-20 are allowed. 
With regards to a potential double patenting rejection. Applicant filed a terminal Disclaimers (TDs). Therefore, the potential double patenting rejection is withdrawn.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Joseph F. Hetz – Reg. 41,070 on 3/2/2021 and 03/05/2021 (See Interview Summary). 
The application is amended as follows:








1. 	(Currently Amended) A method comprising: 
	receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request[[.]], the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; 
	receiving information about a local compute environment separate from the remote compute environment; and
	based on the information 
2. 	(Previously Presented)  The method of claim 1, further comprising communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment. 3. 	(Previously Presented) The method of claim 1, further comprising receiving the information about the local compute environment in response to a service threshold being exceeded. 
	a compute environment coupled to a network; 
	an on-demand compute environment coupled to the network; 
	a workload managing processor having programmed instructions to: 
	receive a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request[[.]], the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request 
		receive information about the compute environment, which is separate from the 	on-demand compute environment; and
	based on the information 
9. 	(Currently Amended)  The system of claim 8, wherein the workload managing processor has further program instructions to communicate physical environment information of the compute environment to the on-demand compute environment to replicate a physical environment of the compute environment at the on-demand compute environment. 10. 	(Previously Presented)  The system of claim 8, wherein the workload managing processor has further program instructions to detect a triggering event within the compute environment, wherein the triggering event is exceeding a service threshold. 11. 	(Previously Presented)  The system of claim 8, wherein the workload managing processor has further program instructions to detect a triggering event within the compute environment, wherein the triggering event is a predicted event. 
	receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request [[.]], the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; 
	receiving information about a local compute environment separate from the remote compute environment; and
the information 
16. 	(Currently Amended)  The non-transitory computer readable medium of claim 15, wherein the operations further comprise communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment. 17. 	(Previously Presented)  The non-transitory computer readable medium of claim 15, wherein the operations further comprise receiving the information about the local compute environment in response to a service threshold being exceeded. 
18. 	(Previously Presented)  The non-transitory computer readable medium of claim 15, wherein the operations further comprise receiving the information about the local compute environment in response to a backlog event. 19. 	(Original)  The non-transitory computer readable medium of claim 18, wherein the operations further comprise determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload. 
20. 	(Currently Amended)  The non-transitory computer readable medium of claim 19, 


Reason for allowance
Regarding Independent claim 1,8,15

Bozak et al. Publication No. US 2005/0027865 – teaches
receiving a request for resources in a remote compute environment ((Fig.5A; Para 0010:Para 0030 – 0035);
based on an information and a specification of resources, reserving compute resources in the remote compute environment for a specific workload, to yield reserved compute resources, and wherein the reserved compute resources comprise at least one processor (Fig.5A;Para 0010:Para 0030-0038);
However, 
The independent claims 1, 8, 15 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
the specification of resources being based on a virtual private cluster package, where the virtual private cluster package comprises provisioning a support environment and adjustments to resource request timeframes including pre-allocation, allocation duration, and post-allocation timeframe adjustments; 
based on the information about the compute environment separate from the on-demand compute environment and the specification of resources, reserve compute resources in the on-demand compute environment for a specific workload to yield reserved compute resources,
There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..
/YOUNES NAJI/
Primary Examiner, Art Unit 2445